DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is/are objected to because of the following informalities:  typographical error “20% vol%” should be “20 vol%”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the oxygen content" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the oxygen content” should be “an oxygen content”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso et al. (JP2004338992A – hereinafter Aso) in view of Ishihara et al. (US 2015/0166399 – hereinafter Ishihara).
Regarding claim 1, Aso ([0006] and [0026] – Example I) discloses a method comprising producing a glass fine particle deposit (“porous glass base material”) by a known VAD method, the glass fine particle deposit is produced by depositing porous glass on a target rod and obtaining a transparent glass preform by heating the glass fine particle deposit (“porous glass base material”) by raising from a temperature of 1100 degrees C to 1500 degrees C.  Aso discloses producing a glass fine particle deposit and then holding the glass fine particle deposit in a furnace atmosphere supplied with He at 20 slm and O2 at 1 slm for 120 minutes, which is lower than a temperature for obtaining the transparent glass preform (i.e. 1500 degrees C).  
As discussed above in Example 1, Aso discloses producing a glass fine particle deposit (“porous glass base material”) by VAD and depositing porous glass on a target rod.  Aso ([0002]) further discloses producing a quartz based glass base material, particles deposited by flame hydrolysis and/or oxidation reaction of glass material deposited by a VAD method, an OVD method or like.  Aso fails to disclose details of the VAD or OVD process for producing (i.e. preparing) a glass fine particle deposit.  However, Ishihara ([0003]-[0004], [0028], [0035]-[0050], and Fig. 1) discloses details for producing a glass particulate deposit by depositing glass particles on a starting rod according to an OVD process (outside vapor deposition process) and a VAD process (vapor phase axial deposition process) including forming a glass particulate deposit M including a starting rod 111 and a burner 222 in a furnace (“reactor 2”) and introducing a siloxane (“octamethylcyclotetrasiloxane”) as a glass raw material to burner 222, producing glass fine particles by oxidizing the glass raw material in a flame formed by the burner, and depositing the produced glass fine particles on the starting rod 111.  Aso discloses producing a glass fine particle deposit by VAD or OVD process and particles deposited by oxidation reaction of the glass material and Ishihara discloses details of a VAD and OVD process with glass raw material, such as a siloxane, oxidizing 
Regarding claim 2, as discussed in the rejection of claim 1 above, Aso specifically discloses a heating temperature in the oxygen-containing atmosphere is 1000 degrees C, which is within Applicant’s claimed range of 500 degrees C or higher and 1100 degrees C or lower.  Aso ([0014]) further discloses while treating in an oxygen treatment atmosphere, a preferred temperature range of 500 to 1300 degrees C or a preferred range of 800 to 1200 degrees C.  In addition to the specific temperature of 1000 degrees C, which is within Applicant’s claimed range in claim 2, it would be obvious to a person having ordinary skill in the art, the teachings of Aso also provide for a heating temperature for the oxygen-containing atmosphere ranging from 500 degrees C to 1300 degrees C or ranging from 800 degrees C to 1200 degrees C, which provides for temperatures overlapping Applicant’s claimed range of 500 degrees C or higher and 1100 degrees C or lower.
Regarding claims 3-4, in addition to the rejection of claim 1 above, Aso ([0014]) further discloses the concentration of oxygen in oxygen treatment atmosphere ranges from 10 ppm to 100%.  Based on the range disclosed by Aso, it would be obvious to a person having ordinary skill in the art, the oxygen atmosphere can range from 10 ppm to 100 vol%, which overlaps Applicant’s claimed range of 10 vol% or more, as claimed in claim 3, and 20 vol% or more and 100 vol% or less, as claimed in claim 4.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aso et al. (JP2004338992A – hereinafter Aso) in view of Ishihara et al. (US 2015/0166399 – hereinafter Ishihara) as s 1 and 4 above, and further in view of Lange et al. (US 2013/0341559 – hereinafter Lange) and Jockel et al. (US 2009/0170694).
Regarding claim 5, Aso fails to specifically disclose the oxygen-containing atmosphere is an air atmosphere.  However, as discussed in the rejection of claim 4 above, Aso teaches the oxygen atmosphere comprises oxygen range from 10 ppm to 100 vol%.  Aso ([0012]) further discloses the organic or carbon based dust mixed in the porous glass base material is reacted with oxygen to efficiently form an oxide and then removed from the glass and Aso ([0009]) further discloses the atmosphere containing oxygen and other gases, such as nitrogen.  Further, Lange ([0110] discloses oxidizing gas, such as oxygen and alternative oxidizing gases including mixtures of air or synthetic air and Jockel ([0023]) discloses synthetic air having 20% oxygen and 80% nitrogen.  Aso discloses the atmosphere containing oxygen includes oxygen ranging from 10 ppm to 100 vol% and organic or carbon based dust mixed in the porous glass base material is reacted with oxygen.  Further, Lange discloses oxidizing gases includes mixtures of air or synthetic air, and Jockel  teaches the composition of synthetic air as having 20% oxygen.  Therefore, based on the acceptable oxygen concentrations and the inclusion of nitrogen in the oxygen atmosphere and reaction of organic or carbon based dust with oxygen by Aso, and the teachings that oxidizing gases include air or synthetic air by Lange and the teaching that synthetic air comprises 20% oxygen by Jockel, it would be obvious to a person having ordinary skill in the art the oxygen-containing atmosphere of Aso as an air atmosphere having 80% nitrogen and 20% oxygen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 102320732A ([0002]) discloses preparing an optical fiber soot preform using silane or siloxanes as a raw material and dehydrated a soot preform in a mixture of oxygen, chlorine, and helium .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741